Citation Nr: 1436555	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an eye disability, to include as due to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to service-connected diabetes mellitus and/or Agent Orange.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to service-connected diabetes mellitus and/or Agent Orange.

6.  Entitlement to an effective date earlier than May 14, 2010 for service-connected impotence/erectile dysfunction.

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.  These matters are before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2010 rating decision increased the Veteran's rating for PTSD to 50 percent, effective December 20, 2006.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran's representative has suggested that the Veteran is unable to work due to his PTSD.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

The issues of service connection for bilateral hearing loss, an eye disability, and peripheral neuropathy and the issues of an increased rating for PTSD and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's tinnitus is casually related to noise exposure during active duty service.

2.  The Veteran submitted a claim for erectile dysfunction on December 20, 2006. 


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in active duty service.  38 U.S.C.A § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for a December 20, 2006 effective date for the grant of service connection for impotence/erectile dysfunction are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His service personnel records show he served in combat while in Vietnam.  See also October 2007 finding of participation in combat by RO.  What he must still show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.

In this regard, the Board is presented with a situation where there is favorable evidence (in the form of the Veteran's statements as to continuity of symptomatology he is competent to report, see Barr v. Nicholson, 21 Vet. App. 303 (2007)), and negative evidence (in the form of the December 2007 VA examiner's opinion, which indicated that tinnitus was less likely than not due to military noise exposure.  Although the Veteran is competent (even as a layperson) to report symptoms which he has experienced, the Board must determine if he is credible.  In this regard, the Board has reviewed the service records and post-service records and finds no persuasive reason not to find the Veteran credible.  He has stated that his tinnitus began due to noise exposure from combat during service, and that fact is therefore established pursuant to 38 U.S.C.A. § 1154(b).  Further, although tinnitus or ringing in the ears was not reported on in-service examinations, the examination reports do not include any specific questions about tinnitus.  Under these circumstances, the Board views the Veteran as credible as to the time of onset of the tinnitus.   Additionally, the Board finds that the report of the December 2007 VA examination to be inadequate for rating purposes, as the opinion was unaccompanied by an adequate rationale.

Accordingly, resolving any remaining doubt in favor of the Veteran, the Board finds that there is a causal nexus between the Veteran's current tinnitus and his service.  Service connection for tinnitus is therefore warranted. 

Earlier Effective Date - Impotence/Erectile Dysfunction

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A.          § 5110(a); 38 C.F.R. § 3.400.  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."     38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

The Veteran contends that he is entitled to an effective date of December 20, 2006 for his service-connected impotence/erectile dysfunction, as this was the date of his original claim for such disability.

The Board notes that in May 2010, the Veteran filed a new claim for service connection for prostate cancer, which was subsequently granted in a January 2011 rating decision.  At that time, the RO also granted service connection for impotence as secondary to residuals of prostate cancer.

A review of the claims file discloses that the Veteran did initially file for service connection for erectile dysfunction on December 20, 2006.  Further, in July 2008, a private physician suggested that such disability is related to his diabetes mellitus, for which the Veteran was granted service connection for in a January 2008 rating decision with an effective date of December 20, 2006.  Considering this evidence, and affording the Veteran all reasonable doubt, the Board finds that the Veteran is entitled to an earlier effective date of December 20, 2006 for his grant of service connection for impotence/erectile dysfunction.  The Board finds that the evidence does not show (nor does the Veteran suggest) that he is entitled to an effective date earlier than December 20, 2006.

Accordingly, for these reasons and bases, the Board finds that the preponderance of the evidence supports the Veteran's claim for an effective date of December 20, 2006 for his grant of service connection for impotence/erectile dysfunction.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

An earlier effective date of December 20, 2006 for the grant of service connection for impotence/erectile dysfunction is granted.


REMAND

Regarding the matter of service connection for bilateral hearing loss, the Board finds that additional development is warranted.  Specifically, on December 2007 VA examination, the examiner diagnosed bilateral sensorineural hearing loss and opined that such was unrelated to his service, in part, because the Veteran's hearing at discharge was normal.  To the extent that the examiner based the opinion on the lack of a diagnosis of hearing loss in service, the Board observes that the absence of a hearing loss in service is not fatal to a claim for service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner also did not appear to take into consideration that the Veteran served in combat and has been found to have been exposed to noise in service.  Accordingly, the Board finds that another VA medical opinion, which is clearly based on full consideration of the record and is supported by a clearly stated rationale, is needed to resolve the claim.  See Barr, 21 Vet. App. at 311.

Regarding the matter of service connection for an eye disability, the Board notes that on December 2007 VA eye examination, the examiner diagnosed mild nuclear sclerotic cataracts and opined that such was not related to the Veteran's diabetes, but is instead a normal age related finding.  The Board finds this rationale inadequate for rating purposes.  First, the examiner does not appear to consider August 2007 private treatment records suggesting that the Veteran's cataracts are a complication of his diabetes.  Second, the examiner did not offer an opinion as to whether his eye disability was aggravated by his service-connected diabetes.  Governing law/caselaw provide that in adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Accordingly, a remand to secure a supplemental medical opinion in this matter is necessary.

Regarding the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board notes that on December 2007 VA diabetes mellitus examination, the examiner no evidence of peripheral neuropathy.  However, August 2007 and July 2008 private treatment records note that the Veteran does have peripheral neuropathy, which is a complication of his diabetes mellitus.  Further, the Veteran claims that his peripheral neuropathy is either due to his exposure to Agent Orange in service (service personnel records show that the Veteran did service in Vietnam and is presumed to have been exposed to Agent Orange) or to his service-connected diabetes mellitus.  Accordingly, a VA examination to obtain a medical opinion addressing both of these theories is warranted.

Regarding the matter of an increased rating for PTSD, the Board notes that in July 2014, the Veteran's representative submitted a statement indicating that the Veteran's PTSD is manifested by intrusive thoughts, nightmares, sleeplessness, flashbacks, hypervigilance, hyperarousal, explosive anger, irritability, guilt, and being antisocial and socially withdrawn.  The representative also noted that the Veteran is unable to work due to his PTSD.  He was last afforded a VA examination in December 2007.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Further, as the matter of entitlement to a TDIU rating may be impacted by the development ordered in connection with the PTSD issue, the Board finds that a decision on this matter must be deferred pending completion of the development sought with respect to the Veteran's claim for an increased rating for PTSD and readjudication of that claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  Obtain any outstanding treatment records (since October 2010) relevant to the claims remaining on appeal.

3.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed bilateral hearing loss.  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

Is it at least as likely as not (a 50% probability or greater) that the Veteran's bilateral hearing loss is related to his service, to include exposure to acoustic trauma therein.

The opinion-provider is advised that the Veteran was exposed to acoustic trauma in service.

The rationale for the opinion should be thoroughly explained.  Should the examiner find that hearing loss is unrelated to service, the examiner should reconcile that finding with the fact that the Veteran's tinnitus has been found to be related to noise exposure in service.

4.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed cataracts.  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

(a)  Is it at least as likely as not (a 50% probability or greater) that the Veteran's cataracts are related to his service?

(b)  If it is determined that the cataracts are unrelated to service, is it at least as likely as not (a 50% probability or greater) that they are caused or aggravated by his service-connected diabetes mellitus?

(c)  If the opinion is that cataracts were not incurred in/caused by service or caused by service-connected diabetes mellitus but were aggravated by the diabetes, the examiner should specify, to the extent possible, the degree of eye disability that is due to such aggravation (i.e., identify the baseline level of severity of the eye disability before the aggravation occurred, and the level of severity of the eye disability after aggravation was completed).

The rationale for all opinions should be thoroughly explained. The opinion should discuss the private treatment records (noted above) suggesting an association between the Veteran's cataracts and his diabetes mellitus.

5. Arrange for a VA medical examination by an appropriate provider to determine the nature and likely etiology of the Veteran's peripheral neuropathy of his upper and lower extremities. The claims file must be made available to the examiner for review and any special tests indicated should be conducted.  Based on review of the record and examination of the Veteran, an opinion should be provided as to the following:

(a)  Is it at least as likely as not (a 50% probability or greater) that the Veteran's peripheral neuropathy is related to his service, to include his exposure to Agent Orange (herbicides) therein?

(b)  If it is determined that the peripheral neuropathy is unrelated to his service, is it at least as likely as not (a 50% probability or greater) that such is caused or aggravated by his service-connected diabetes mellitus?

(c)  If the opinion is that the peripheral neuropathy was not incurred in/caused by service or caused by service-connected diabetes mellitus but was aggravated by the diabetes, the examiner should specify, to the extent possible, the degree of peripheral neuropathy disability that is due to such aggravation (i.e., identify the baseline level of severity of the peripheral neuropathy disability before the aggravation occurred, and the level of severity of the peripheral neuropathy disability after aggravation was completed).

The rationale for all opinions should be thoroughly explained.  The opinion should discuss the private treatment records (noted above) suggesting an association between the Veteran's peripheral neuropathy and his diabetes mellitus.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's PTSD and specifically, whether the Veteran's PTSD precludes substantially gainful employment.

A complete rationale should be provided.

7.  Then review the record and readjudicate the claims on appeal, to include consideration of TDIU.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


